Citation Nr: 1118296	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-44 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for diabetic neuropathy, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for vision loss, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for a skin disability, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for obesity, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980, and had subsequent service in the National Guard, including active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, among other things, denied entitlement to service connection for the disabilities listed on the title page.

Jurisdiction over this case was subsequently transferred to the VARO in Waco, Texas, and that office forwarded the appeal to the Board.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Diabetes did not manifest in service or for many years thereafter, and is not related to service or a service connected disability.

2.  Diabetic neuropathy is not related to a service connected disability, did not manifest in service or for many years thereafter, and is not related to service or a service connected disability.

3.  Vision loss is not related to a service connected disability, did not manifest in service or for many years thereafter, and is not related to service or a service connected disability.

4.  A skin disability is not related to a service connected disability, did not manifest in service or for many years thereafter, and is not related to service or a service connected disability.

5.  To the extent that it constitutes a disability obesity is not related to a service connected disability, did not manifest in service or for many years thereafter, and is not related to service or a service connected disability.

6.  The Veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service connected disability  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Diabetic neuropathy was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  Vision loss was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

4.   A skin disability was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

5.  To the extent that it constitutes a disability, obesity was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

6.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the service connection claims, on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The RO also sent the Veteran a November 2007 letter specifically with regard to the claim for service connection for PTSD and enclosed with this letter a questionnaire requesting relevant information.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the March 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the RO obtained all of the identified post-service private and VA treatment records.  The RO requested the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC), but the NPRC indicated that the records were missing and could not be located.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).

The RO complied with all of its duty to assist requirements with regard to the missing STRs.  The RO prepared a March 2008 memorandum explaining the steps it had taken to obtain the STRs.  These included multiple requests from the NPRC, and requesting records from the Texas and Louisiana National Guard.  The RO also sent the Veteran an April 2008 explaining its inability to obtain the records and requesting that the Veteran send it any copies that he had of the STRs.  As the RO attempted to get the STRs, requested them from alternative sources, and informed the Veteran of its inability to obtain them, it complied with its duty to assist in this regard.

The Veteran has not been provided with a VA examination as to the etiology of any of the disabilities for which he is claiming service connection.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As explained below, no examination was required with regard to the claim for service connection for diabetes because there was no evidence, other than the Veteran's own conclusory generalized lay statement suggesting a nexus between the diabetes and service or a service connected disability, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  As to the disabilities claimed as secondary to diabetes, service connection is precluded as a matter of law under this theory because service connection has not been granted for diabetes, and there is otherwise no indication that any of these disabilities may be associated with service or a service connected disability.  As to PTSD, there is no evidence of a current disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection for diabetes, diabetic neuropathy, PTSD, vision loss, skin disability, and obesity, are thus ready to be considered on the merits.


General Legal Principles

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 



Diabetes

In addition to the above principles relating to service connection on a direct incurrence basis, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service in veterans who served on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam or in Korea between April 1, 1968 and August 31, 1971 (in certain units near the DMZ) are presumed to have been exposed to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); 76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Certain diseases associated with Agent Orange exposure, including Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), are presumed to have been incurred in service if they manifested to a compensable degree at any time after service in veterans who were exposed to Agent Orange.  38 U.S.C.A. §§ 1116(a)(1),(2); 38 C.F.R. §§ 3.307(a), 3.309(e).

In its July 2008 rating decision and October 2009 statement of the case (SOC), the RO indicated that the medical evidence established the existence of diabetes mellitus within the specified period after military service, but that the severity of the disability was not shown to be at a compensable level within the specified period.  The Veteran wrote in his August 2008 notice of disagreement (NOD) that, because 10 percent is the minimum rating for diabetes mellitus, its existence within the specified period is conclusive evidence that it manifested to a compensable degree during the presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.

The Board's review of the evidence reflects, however, that diabetes mellitus did not manifest within the one year presumptive period for chronic diseases and the Veteran was not exposed to Agent Orange and is therefore not eligible for service connection on a presumptive basis for Type 2 diabetes.  On the contrary, the evidence reflects that there were neither symptoms of diabetes nor a diagnosis of this disease until many years after service.  Specifically, the January 2002 VA general medical examination report indicated that there were no obvious signs of endocrine disease and did not contain a diagnosis of diabetes.  The May 2003 VA orthopedic examination report indicated other diseases in the patient medical history section such as hypercholesterolemia and hypertension, but not diabetes.  An October 2003 VA treatment note indicated that there were no complaints relating to endocrinology.  A December 2003 VA diabetes screen indicated that the Veteran did not have diabetes.  Subsequent VA treatment notes, such as those of January, June and October 2005, contain a diagnosis of diabetes mellitus without mention of complication, type II or unspecified type, on the computerized problem list.  An October 2005 VA treatment note contains a diagnosis of DM II and a diabetes screen of that date indicates that the Veteran is a diabetic.  A November 2007 VA treatment contained a diagnostic impression of history of diabetes and a diagnosis of diabetes - continue Metformin.  An April 2008 VA treatment note indicated that the Veteran had been taking Metformin for 4 years.  In his January 2008 claim, the Veteran wrote, "I'm not sure why I have diabetes, but I think it could be related to my service at the DMZ in Korea or due to my obesity."  He also claimed entitlement to service connection for diabetes "as secondary to any service connected disability."

The above evidence reflects that the Veteran was not diagnosed with diabetes of any kind, and indeed was specifically found not to have diabetes or endocrine symptoms, until many years after service.  Consequently, to the extent that the Veteran has been diagnosed with the chronic disease of diabetes mellitus, such disease did not manifest within the one year presumptive period and the Veteran did not have symptoms that were later indicated to be early manifestations of this disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).  Moreover, to the extent that the Veteran has been diagnosed with the herbicide associated type 2 diabetes, he neither served in Vietnam nor on or near the DMZ during the applicable time period; consequently, he is  not eligible for service connection for this disease on such presumptive basis.  The RO's statement that diabetes manifested within the presumptive period but not to a compensable degree therefore appears to be in error, and it is therefore unnecessary to address the Veteran's contention that his diabetes manifested to a compensable degree because the minimum rating is 10 percent under DC 7913.  Consequently, entitlement to service connection for diabetes mellitus is not warranted on a presumptive basis.

As to service connection for diabetes on a direct or secondary basis, there is no evidence that the Veteran's current diabetes is or may be associated with service or his only service connected disability, left knee arthritis.  As noted, most of the STRs are missing, but the Veteran has not alleged that he had symptoms of diabetes or that he had continuity of diabetes symptomatology, and the above evidence reflects that he was specifically found not to have diabetes as recently as December 2003.  There is thus no evidence that the Veteran had a chronic disease in service or continuity of symptomatology.  Moreover, none of the VA treatment notes containing diagnoses of diabetes indicate that this disease is or may be associated with service.  The only such evidence is the conclusory generalized lay statement suggesting that his diabetes could be related to service, a service connected disability, or his obesity, and this is insufficient by itself to warrant service connection or a VA examination.  Waters, 601 F.3d at 1278-1279.  Consequently, entitlement to service connection for diabetes mellitus is not warranted on a direct or secondary basis. 

Other Disabilities

As to the other disabilities for which the Veteran has claimed entitlement to service connection, to the extent that he has claimed such entitlement secondary to diabetes, the Board's denial of entitlement to service connection for diabetes requires denial of these claims as a matter of law.  See 38 C.F.R. § 3.310(a) (providing for service connection for a disability only where such disability is proximately due to or the result of a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran's claims with regard to the skin disability, vision loss, and diabetic neuropathy were all specifically on a secondary basis.   The Veteran indicated in his January 2008 claim that he experienced numbness in many parts of his body secondary to his diabetes, that when his blood sugar is wrong he lost his vision, and that his diabetes medication, Metformin, caused him to break out in hives over his arms and back).  These secondary service connection claims must be denied as a matter of law.  As there is no other evidence that any of these disabilities are or may be associated with service or a service connected disability, no other theory is reasonably raised by the evidence of record, and further consideration of service connection on a direct or secondary basis for these disabilities is unnecessary .  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

As to his obesity, the Veteran also claimed entitlement to service connection on a direct incurrence basis or as secondary to his service connected disabilities generally, including his service connected left knee arthritis.  He wrote that his knee limited his activity and caused him to gain weight, and that his weight gain began after his left knee surgery.

A January 2005 VA nutrition outpatient initial assessment contained a diagnosis of obesity and indicated that prior to October the Veteran was eating fairly healthy but as of October exhibited very poor eating habits with high alcohol intake and planned to stop drinking and eating out.  A January 2005 VA treatment note indicated that the Veteran had been following a diabetic diet for the past week, felt better, and had lost three pounds.  The Veteran also indicated that he exercised regularly.  The assessment indicated that the Veteran had mild adherence to his diet requirements.  The comments section also indicated that the Veteran had a BMI of 34 indicating that he was overweight, lab tests indicated and that he had poor previous compliance to diet.  A June 2005 VA treatment note indicates that the Veteran had lost 19 pounds since he was diagnosed with diabetes, and that he had limited exercise secondary to working two jobs.  On the October 2005 VA joints examination, he was described as being 68" tall and weighing 232.5 pounds with a BMI of 35, a minimum weight of 223 pounds in the last 12 months and a maximum weight of the then current 232.5 pounds.  A May 2008 VA treatment note contains a diagnosis of obesity, and indicated that the Veteran was advised to eat healthy, watch his portions, exercise, and lose weight.

The above evidence reflects that neither entitlement to service connection for obesity nor an examination as to the etiology of the Veteran's obesity is warranted.  To the extent that the Veteran's obesity constitutes a disability in that it causes impairment, it is a disability for which there is no identifiable underlying disease of injury to support a grant of service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  None of the VA examination or treatment records indicated that the Veteran's obesity was, or may have been, associated with service or his service-connected left knee disability.  The June 2005 VA treatment note indicated that the Veteran was capable of losing weight and that his ability to exercise was limited by working two job and did not mention his knee disability in this regard.  Other VA treatment notes recommending that the Veteran eat healthy, watch his portions, exercise, and lose weight, reflect a belief that the Veteran's obesity was due to these factors rather than his left knee disability.  The only evidence of a nexus between the service connected left knee disability and the Veteran's obesity is the Veteran's statement suggesting that his obesity could be related or to his left knee disability because it occurred after left knee surgery.  Such a conclusory generalized lay statement is insufficient by itself to warrant service connection or a VA examination.  Waters, 601 F.3d at 1278-1279.  Consequently, entitlement to service connection for obesity is not warranted on a direct or secondary basis.

As to the claim for service connection for PTSD, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which must be met independently of the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  These requirements include "medical evidence diagnosing the condition in accordance with" 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) in turn provides that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings on an examination report, the report must be returned to the examiner to substantiate this diagnosis.  Similarly, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for entitlement to service connection for PTSD in January 2008.  His claim must be denied because there is no diagnosis of PTSD or any psychiatric disorder during the appeal period or at any time.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a Veteran claimed service connection for only PTSD, but the evidence contained diagnoses of other psychiatric disabilities, the Board erred in failing to treat the claim as a broader one for service connection for an acquired psychiatric disorder to include PTSD).

None of the VA examination reports or private or VA treatment records contains a diagnosis of PTSD or any psychiatric disorder.  A January 2005 VA treatment note indicates that a PTSD screen was negative.  January and June 2005 and May 2008 VA risk/elopement screening indicates that the Veteran was alert, answered questions appropriately, was calm, cooperative with appropriate behavior, and that elopement risk safety measures were not applicable.  A March 2007 PTSD screen was negative and the Veteran refused a referral to a PTSD program.  A November 2007 VA treatment note indicated that the Veteran declined a depression screen.  A January 2008 VA mental health note did not contain a diagnosis of PTSD or any other psychiatric disorder.  A January 2008 depression screen was negative.

The above evidence reflects that the Veteran has not been diagnosed with PTSD or any psychiatric disorder, and PTSD and depression screening have been negative.  To the extent that the Veteran asserts he has PTSD, while lay evidence is competent as to some questions of diagnosis and etiology, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons, 23 Vet. App. at 6.  Moreover, 38 C.F.R. § 3.304(f) specifically requires medical evidence of PTSD.  Thus, the Veteran's assertion of PTSD is insufficient to establish that he has this disorder.  Given the lack of competent evidence that the Veteran has the disorder for which he seeks service connection, or persistent or recurrent symptoms thereof, entitlement to service connection for PTSD must be denied and no VA examination is warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for diabetes, diabetic neuropathy, vision loss, skin disability, obesity, and PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for diabetic neuropathy, claimed as secondary to diabetes mellitus is denied.

Entitlement to service connection for vision loss, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a skin disability, claimed as secondary to diabetes mellitus is denied.

Entitlement to service connection for obesity, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for PTSD is denied.

REMAND

The Veteran has been diagnosed with hypertension.  In his January 2008 claim, he claimed entitlement to service connection for hypertension on a direct incurrence basis as well as secondary to any service-connected condition.  He also indicated that his doctor had informed him that pain and other complications from his knee conditions had contributed to his hypertension.

Lay evidence can be competent if a layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In his January 2008 claim, the Veteran reported a medical opinion that his hypertension was related to his service-connected left knee disability.  There is no such opinion in the private and VA treatment records in the claims file, but a remand is warranted to afford the Veteran an opportunity to specifically identify the physician who offered this opinion and to either identify any record containing such opinion or obtain a written opinion from such physician or request VA's assistance in doing so.

Accordingly, the claim for entitlement to service connection for hypertension is REMANDED for the following action:

Send the Veteran a letter asking him to identify the physician who offered the above noted opinion as to the etiology of his hypertension and to either identify any record containing such opinion or obtain a written opinion from such physician.  Take any action to assist the Veteran in compliance with VA's duty to assist.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


